Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT is entered into as of June 21, 2005, by and between Dan Ellis
(the “Executive”) and Align Technology, Inc., a Delaware corporation (the
“Company”).

 


1.                                       DUTIES AND SCOPE OF EMPLOYMENT.


 

(A)                                  POSITION.  FOR THE TERM OF HIS EMPLOYMENT
UNDER THIS AGREEMENT (“EMPLOYMENT”), THE COMPANY AGREES TO EMPLOY THE EXECUTIVE
IN THE POSITION OF VICE PRESIDENT, NORTH AMERICAN SALES.  THE EXECUTIVE SHALL
REPORT TO THE CHIEF EXECUTIVE OFFICER.  THE EXECUTIVE ACCEPTS SUCH EMPLOYMENT
AND AGREES TO DISCHARGE ALL OF THE DUTIES NORMALLY ASSOCIATED WITH SAID
POSITION, AND TO FAITHFULLY AND TO THE BEST OF HIS ABILITIES PERFORM SUCH OTHER
SERVICES CONSISTENT WITH HIS POSITION AS VICE PRESIDENT, NORTH AMERICAN SALES AS
MAY FROM TIME TO TIME BE ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER (THE
“CEO”).

 

(B)                                 OBLIGATIONS TO THE COMPANY.  DURING THE TERM
OF HIS EMPLOYMENT, THE EXECUTIVE SHALL DEVOTE HIS FULL BUSINESS EFFORTS AND TIME
TO THE COMPANY.  THE EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE CEO, PROVIDED, HOWEVER, THAT THE
EXECUTIVE MAY, WITHOUT THE APPROVAL OF THE CEO, SERVE IN ANY CAPACITY WITH ANY
CIVIC, EDUCATIONAL OR CHARITABLE ORGANIZATION.  THE EXECUTIVE MAY OWN, AS A
PASSIVE INVESTOR, NO MORE THAN ONE PERCENT (1%) OF ANY CLASS OF THE OUTSTANDING
SECURITIES OF ANY PUBLICLY TRADED CORPORATION.

 

(C)                                  NO CONFLICTING OBLIGATIONS.  THE EXECUTIVE
REPRESENTS AND WARRANTS TO THE COMPANY THAT HE IS UNDER NO OBLIGATIONS OR
COMMITMENTS, WHETHER CONTRACTUAL OR OTHERWISE, THAT ARE INCONSISTENT WITH HIS
OBLIGATIONS UNDER THIS AGREEMENT.  THE EXECUTIVE REPRESENTS AND WARRANTS THAT HE
WILL NOT USE OR DISCLOSE, IN CONNECTION WITH HIS EMPLOYMENT BY THE COMPANY, ANY
TRADE SECRETS OR OTHER PROPRIETARY INFORMATION OR INTELLECTUAL PROPERTY IN WHICH
THE EXECUTIVE OR ANY OTHER PERSON HAS ANY RIGHT, TITLE OR INTEREST AND THAT HIS
EMPLOYMENT BY THE COMPANY AS CONTEMPLATED BY THIS AGREEMENT WILL NOT INFRINGE OR
VIOLATE THE RIGHTS OF ANY OTHER PERSON OR ENTITY.  THE EXECUTIVE REPRESENTS AND
WARRANTS TO THE COMPANY THAT HE HAS RETURNED ALL PROPERTY AND CONFIDENTIAL
INFORMATION BELONGING TO ANY PRIOR EMPLOYERS.

 

(D)                                 COMMENCEMENT DATE.  THE EXECUTIVE COMMENCED
FULL-TIME EMPLOYMENT ON JUNE 21, 2005.

 


2.                                       CASH AND INCENTIVE COMPENSATION.


 

(A)                                  SALARY.  THE COMPANY SHALL PAY THE
EXECUTIVE AS COMPENSATION FOR HIS SERVICES A BASE SALARY AT A GROSS ANNUAL RATE
OF $225,000, PAYABLE IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL
SCHEDULE.  THE COMPENSATION SPECIFIED IN THIS SUBSECTION (A), TOGETHER WITH ANY
ADJUSTMENTS BY THE COMPANY FROM TIME TO TIME, IS REFERRED TO IN THIS AGREEMENT
AS “BASE SALARY.”

 

1

--------------------------------------------------------------------------------


 

(B)                                 TARGET BONUS.  THE EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN AN ANNUAL BONUS PROGRAM THAT WILL PROVIDE HIM WITH AN
OPPORTUNITY TO EARN A POTENTIAL ANNUAL BONUS EQUAL TO 60.0% OF THE EXECUTIVE’S
BASE SALARY.  THE AMOUNT OF THE BONUS SHALL BE BASED UPON THE PERFORMANCE OF THE
EXECUTIVE, AS SET BY THE INDIVIDUAL PERFORMANCE OBJECTIVES DESCRIBED IN THIS
SUBSECTION, AND THE COMPANY IN EACH CALENDAR YEAR, AND SHALL BE PAID BY NO LATER
THAN JANUARY 31 OF THE FOLLOWING YEAR, CONTINGENT ON THE EXECUTIVE REMAINING
EMPLOYED BY THE COMPANY AS OF SUCH DATE.  THE EXECUTIVE’S INDIVIDUAL PERFORMANCE
OBJECTIVES AND THOSE OF THE COMPANY’S SHALL BE SET BY THE CEO AFTER CONSULTATION
WITH THE EXECUTIVE BY NO LATER THAN MARCH 31, OF EACH CALENDAR YEAR.  FOR
CALENDAR YEAR 2005, THE EXECUTIVE’S BONUS SHALL BE PRORATED BASED ON THE NUMBER
OF DAYS OF SUCH YEAR THAT THE EXECUTIVE WAS EMPLOYED BY THE COMPANY.  ANY BONUS
AWARDED OR PAID TO THE EXECUTIVE WILL BE SUBJECT TO THE DISCRETION OF THE BOARD.

 

(C)                                  STOCK OPTIONS.  THE EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL INCENTIVE STOCK OPTION GRANT SUBJECT TO THE APPROVAL OF
THE BOARD.  THE PER SHARE EXERCISE PRICE OF THE OPTION WILL BE EQUAL TO THE PER
SHARE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT, AS DETERMINED
BY THE BOARD OF DIRECTORS.  THE TERM OF SUCH OPTION SHALL BE TEN (10) YEARS,
SUBJECT TO EARLIER EXPIRATION IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT.    THE EXECUTIVE SHALL VEST IN 25% OF THE OPTION SHARES AFTER THE
FIRST TWELVE (12) MONTHS OF CONTINUOUS SERVICE AND SHALL VEST IN THE REMAINING
OPTION SHARES IN EQUAL MONTHLY INSTALLMENTS OVER THE NEXT THREE (3) YEARS OF
CONTINUOUS SERVICE.  THE GRANT OF EACH SUCH OPTION SHALL BE SUBJECT TO THE OTHER
TERMS AND CONDITIONS SET FORTH IN THE COMPANY’S 2005 INCENTIVE PLAN AND IN THE
COMPANY’S STANDARD FORM OF STOCK OPTION AGREEMENT.

 


3.                                       VACATION AND EXECUTIVE BENEFITS. 
DURING THE TERM OF HIS EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE FOR 17 DAYS
VACATION PER YEAR, IN ACCORDANCE WITH THE COMPANY’S STANDARD POLICY FOR SENIOR
MANAGEMENT, AS IT MAY BE AMENDED FROM TIME TO TIME.  DURING THE TERM OF HIS
EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY EMPLOYEE
BENEFIT PLANS MAINTAINED BY THE COMPANY FOR SENIOR MANAGEMENT, SUBJECT IN EACH
CASE TO THE GENERALLY APPLICABLE TERMS AND CONDITIONS OF THE PLAN IN QUESTION
AND TO THE DETERMINATIONS OF ANY PERSON OR COMMITTEE ADMINISTERING SUCH PLAN.


 


4.                                       BUSINESS EXPENSES.  DURING THE TERM OF
HIS EMPLOYMENT, THE EXECUTIVE SHALL BE AUTHORIZED TO INCUR NECESSARY AND
REASONABLE TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES IN CONNECTION WITH
HIS DUTIES HEREUNDER.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR SUCH
EXPENSES UPON PRESENTATION OF AN ITEMIZED ACCOUNT AND APPROPRIATE SUPPORTING
DOCUMENTATION, ALL IN ACCORDANCE WITH THE COMPANY’S GENERALLY APPLICABLE
POLICIES.


 


5.                                       TERM OF EMPLOYMENT.


 

(A)                                  BASIC RULE.  THE COMPANY AGREES TO CONTINUE
THE EXECUTIVE’S EMPLOYMENT, AND THE EXECUTIVE AGREES TO REMAIN IN EMPLOYMENT
WITH THE COMPANY, FROM THE COMMENCEMENT DATE SET FORTH IN SECTION 1(D) UNTIL THE
DATE WHEN THE EXECUTIVE’S EMPLOYMENT TERMINATES PURSUANT TO
SUBSECTION (B) BELOW.  THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BE “AT
WILL,” AND EITHER THE EXECUTIVE OR THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT CAUSE.  ANY CONTRARY
REPRESENTATIONS, WHICH MAY HAVE BEEN MADE TO THE EXECUTIVE SHALL BE SUPERSEDED
BY THIS AGREEMENT.  THIS AGREEMENT SHALL CONSTITUTE THE FULL AND COMPLETE
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY ON THE “AT WILL” NATURE OF THE
EXECUTIVE’S EMPLOYMENT, WHICH MAY ONLY BE CHANGED IN AN EXPRESS WRITTEN
AGREEMENT SIGNED BY THE EXECUTIVE AND A DULY AUTHORIZED OFFICER OF THE COMPANY.

 

--------------------------------------------------------------------------------


 

(B)                                 TERMINATION.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT AT ANY TIME AND FOR ANY REASON (OR NO REASON), AND WITH
OR WITHOUT CAUSE, BY GIVING THE EXECUTIVE NOTICE IN WRITING.  THE EXECUTIVE MAY
TERMINATE HIS EMPLOYMENT BY GIVING THE COMPANY FOURTEEN (14) DAYS ADVANCE NOTICE
IN WRITING.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IN THE
EVENT OF HIS DEATH OR PERMANENT DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“PERMANENT DISABILITY” SHALL MEAN THAT THE EXECUTIVE HAS BECOME SO PHYSICALLY OR
MENTALLY DISABLED AS TO BE INCAPABLE OF SATISFACTORILY PERFORMING THE DUTIES
UNDER THIS AGREEMENT FOR A PERIOD OF ONE HUNDRED EIGHTY (180) CONSECUTIVE
CALENDAR DAYS.

 

(C)                                  RIGHTS UPON TERMINATION.  EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 6, UPON THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT PURSUANT TO THIS SECTION 5, THE EXECUTIVE SHALL ONLY BE ENTITLED TO
THE COMPENSATION, BENEFITS AND REIMBURSEMENTS DESCRIBED IN SECTIONS 2, 3 AND 4
FOR THE PERIOD PRECEDING THE EFFECTIVE DATE OF THE TERMINATION.  THE PAYMENTS
UNDER THIS AGREEMENT SHALL FULLY DISCHARGE ALL RESPONSIBILITIES OF THE COMPANY
TO THE EXECUTIVE.

 

(D)                                 TERMINATION OF AGREEMENT.  THE TERMINATION
OF THIS AGREEMENT SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE EXECUTIVE’S
OBLIGATIONS UNDER SECTION 7.

 


6.                                       TERMINATION BENEFITS.


 

(A)                                  GENERAL RELEASE.  ANY OTHER PROVISION OF
THIS AGREEMENT NOTWITHSTANDING, SUBSECTIONS (B), (C) OR (D) BELOW SHALL NOT
APPLY UNLESS THE EXECUTIVE (I) HAS EXECUTED A GENERAL RELEASE IN A FORM
PRESCRIBED BY THE COMPANY OF ALL KNOWN AND UNKNOWN CLAIMS THAT HE MAY THEN HAVE
AGAINST THE COMPANY OR PERSONS AFFILIATED WITH THE COMPANY, AND (II) HAS AGREED
NOT TO PROSECUTE ANY LEGAL ACTION OR OTHER PROCEEDING BASED UPON ANY OF SUCH
CLAIMS.

 

(B)                                 TERMINATION WITHOUT CAUSE.  IF, DURING THE
TERM OF THIS AGREEMENT, AND NOT IN CONNECTION WITH A CHANGE OF CONTROL AS
ADDRESSED IN SUBSECTION (C) BELOW, THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT
WITHOUT CAUSE OR DUE TO PERMANENT DISABILITY OR EXECUTIVE RESIGNS FOR GOOD
REASON, THEN:

 

(I)                                     THE EXECUTIVE SHALL IMMEDIATELY VEST IN
AN ADDITIONAL NUMBER OF SHARES UNDER ALL OUTSTANDING OPTIONS AS IF HE HAD
PERFORMED TWELVE (12) ADDITIONAL MONTHS OF SERVICE; AND

 

(II)                                  THE COMPANY SHALL PAY THE EXECUTIVE, AN
AMOUNT EQUAL TO:  (X) THE THEN CURRENT YEAR’S TARGET BONUS PRORATED FOR THE
NUMBER OF DAYS OF EXECUTIVE IS EMPLOYED IN SAID YEAR, PAYABLE IN A LUMP SUM
WITHIN 30 DAYS OF THE DATE OF TERMINATION OF EMPLOYMENT; (Y) ONE YEAR’S BASE
SALARY, PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S STANDARD
PAYROLL SCHEDULE; AND (Z) THE GREATER OF THE THEN CURRENT YEAR’S TARGET BONUS OR
THE ACTUAL PRIOR YEAR’S BONUS, PAYABLE IN A LUMP SUM ON THE ONE YEAR ANNIVERSARY
OF TERMINATION OF EMPLOYMENT.  THE EXECUTIVE’S BASE SALARY SHALL BE PAID AT THE
RATE IN EFFECT AT THE TIME OF THE TERMINATION OF EMPLOYMENT.

 

(C)                                  UPON A CHANGE OF CONTROL. IN THE EVENT OF
THE OCCURRENCE OF A CHANGE IN CONTROL WHILE THE EXECUTIVE IS EMPLOYED BY THE
COMPANY:

 

(I)                                     THE EXECUTIVE SHALL IMMEDIATELY VEST IN
AN ADDITIONAL NUMBER OF SHARES UNDER ALL OUTSTANDING OPTIONS AS IF HE HAD
PERFORMED TWELVE (12) ADDITIONAL MONTHS OF SERVICE; AND

 

--------------------------------------------------------------------------------


 

(II)                                  IF WITHIN TWELVE (12) MONTHS FOLLOWING THE
OCCURRENCE OF THE CHANGE OF CONTROL, ONE OF THE FOLLOWING EVENTS OCCURS:

 

(A) THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE; OR

 

(B) THE EXECUTIVE RESIGNS FOR GOOD REASON

 

THEN THE EXECUTIVE SHALL IMMEDIATELY VEST AS TO ALL SHARES UNDER ALL OUTSTANDING
OPTIONS AND THE COMPANY SHALL PAY THE EXECUTIVE, IN A LUMP SUM, AN AMOUNT EQUAL
TO:  (I) THE THEN CURRENT YEAR’S TARGET BONUS PRORATED FOR THE NUMBER OF DAYS OF
EXECUTIVE IS EMPLOYED IN SAID YEAR; (II) ONE YEAR’S BASE SALARY; AND (III) THE
GREATER OF THE THEN CURRENT YEAR’S TARGET BONUS OR THE ACTUAL PRIOR YEAR’S
BONUS.  THE EXECUTIVE’S BASE SALARY SHALL BE PAID AT THE RATE IN EFFECT AT THE
TIME OF THE TERMINATION OF EMPLOYMENT.

 

(D)                                 HEALTH INSURANCE.  IF SUBSECTION (B) OR
(C) ABOVE APPLIES, AND IF THE EXECUTIVE ELECTS TO CONTINUE HIS HEALTH INSURANCE
COVERAGE UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) FOLLOWING THE TERMINATION OF HIS EMPLOYMENT, THEN THE COMPANY
SHALL PAY THE EXECUTIVE’S MONTHLY PREMIUM UNDER COBRA UNTIL THE EARLIEST OF
(I) 12 MONTHS FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, OR
(II) THE DATE UPON WHICH THE EXECUTIVE COMMENCES EMPLOYMENT WITH AN ENTITY OTHER
THAN THE COMPANY.

 

(E)                                  DEFINITION OF “CAUSE.”  FOR ALL PURPOSES
UNDER THIS AGREEMENT, “CAUSE” SHALL MEAN ANY OF THE FOLLOWING:

 

(I)                                     UNAUTHORIZED USE OR DISCLOSURE OF THE
CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY;

 

(II)                                  ANY BREACH OF THIS AGREEMENT OR THE
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY;

 

(III)                               CONVICTION OF, OR A PLEA OF “GUILTY” OR “NO
CONTEST” TO, A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF;

 

(IV)                              MISAPPROPRIATION OF THE ASSETS OF THE COMPANY
OR ANY ACT OF FRAUD OR EMBEZZLEMENT BY EXECUTIVE, OR ANY ACT OF DISHONESTY BY
EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY THAT
ADVERSELY AFFECTS THE BUSINESS OR AFFAIRS OF THE COMPANY; OR

 

(V)                                 INTENTIONAL MISCONDUCT OR THE EXECUTIVE’S
FAILURE TO SATISFACTORILY PERFORM HIS/HER DUTIES AFTER HAVING RECEIVED WRITTEN
NOTICE OF SUCH FAILURE AND AT LEAST THIRTY (30) DAYS TO CURE SUCH FAILURE.

 

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.

 

(F)                                    DEFINITION OF ”GOOD REASON.”  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE EXECUTIVE’S RESIGNATION FOR “GOOD REASON”
SHALL MEAN THE EXECUTIVE’S RESIGNATION WITHIN NINETY (90) DAYS THE OCCURRENCE OF
ANY ONE OR MORE OF THE FOLLOWING EVENTS:

 

--------------------------------------------------------------------------------


 

(I)                                     THE EXECUTIVE’S POSITION, AUTHORITY OR
RESPONSIBILITIES BEING SIGNIFICANTLY REDUCED;

 

(II)                                  THE EXECUTIVE BEING ASKED TO RELOCATE HIS
PRINCIPAL PLACE OF EMPLOYMENT SUCH THAT HIS COMMUTING DISTANCE FROM HIS
RESIDENCE PRIOR TO THE CHANGE OF CONTROL IS INCREASED BY OVER THIRTY-FIVE (35)
MILES;

 

(III)                               THE EXECUTIVE’S ANNUAL BASE SALARY OR BONUS
BEING REDUCED; OR

 

(IV)                              THE EXECUTIVE’S BENEFITS BEING MATERIALLY
REDUCED.

 

(G)                                 DEFINITION OF “CHANGE OF CONTROL.”  FOR ALL
PURPOSES UNDER THIS AGREEMENT, “CHANGE OF CONTROL” SHALL MEAN ANY OF THE
FOLLOWING:

 

(I)                                     A SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY;

 

(II)                                  THE ACQUISITION OF MORE THAN FIFTY PERCENT
(50%) OF THE COMMON STOCK OF THE COMPANY (WITH ALL CLASSES OR SERIES THEREOF
TREATED AS A SINGLE CLASS) BY ANY PERSON OR GROUP OF PERSONS;

 

(III)                               A REORGANIZATION OF THE COMPANY WHEREIN THE
HOLDERS OF COMMON STOCK OF THE COMPANY RECEIVE STOCK IN ANOTHER COMPANY (OTHER
THAN A SUBSIDIARY OF THE COMPANY), A MERGER OF THE COMPANY WITH ANOTHER COMPANY
WHEREIN THERE IS A FIFTY PERCENT (50%) OR GREATER CHANGE IN THE OWNERSHIP OF THE
COMMON STOCK OF THE COMPANY AS A RESULT OF SUCH MERGER, OR ANY OTHER TRANSACTION
IN WHICH THE COMPANY (OTHER THAN AS THE PARENT CORPORATION) IS CONSOLIDATED FOR
FEDERAL INCOME TAX PURPOSES OR IS ELIGIBLE TO BE CONSOLIDATED FOR FEDERAL INCOME
TAX PURPOSES WITH ANOTHER CORPORATION; OR

 

(IV)                              IN THE EVENT THAT THE COMMON STOCK IS TRADED
ON AN ESTABLISHED SECURITIES MARKET, A PUBLIC ANNOUNCEMENT THAT ANY PERSON HAS
ACQUIRED OR HAS THE RIGHT TO ACQUIRE BENEFICIAL OWNERSHIP OF MORE THAN FIFTY
PERCENT (50%) OF THE THEN-OUTSTANDING COMMON STOCK AND FOR THIS PURPOSE THE
TERMS “PERSON” AND “BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANINGS PROVIDED IN
SECTION 13(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 OR RELATED
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION, OR THE COMMENCEMENT
OF OR PUBLIC ANNOUNCEMENT OF AN INTENTION TO MAKE A TENDER OFFER OR EXCHANGE
OFFER FOR MORE THAN FIFTY PERCENT (50%) OF THE THEN OUTSTANDING COMMON STOCK.

 


7.                                       NON-SOLICITATION AND NON-DISCLOSURE.


 

(A)                                  NON-SOLICITATION.  DURING THE PERIOD
COMMENCING ON THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE FIRST
ANNIVERSARY OF THE DATE WHEN THE EXECUTIVE’S EMPLOYMENT TERMINATED FOR ANY
REASON, THE EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY, PERSONALLY OR THROUGH
OTHERS, SOLICIT OR ATTEMPT TO SOLICIT (ON THE EXECUTIVE’S OWN BEHALF OR ON
BEHALF OF ANY OTHER PERSON OR ENTITY) THE EMPLOYMENT OF ANY EMPLOYEE OF THE
COMPANY OR ANY OF THE COMPANY’S AFFILIATES.

 

(B)                                 PROPRIETARY INFORMATION.  AS A CONDITION OF
EMPLOYMENT, THE EXECUTIVE HAS ENTERED INTO A PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT WITH THE COMPANY, ATTACHED TO THIS AGREEMENT AS EXHIBIT A,
WHICH IS INCORPORATED HEREIN BY REFERENCE.

 

--------------------------------------------------------------------------------


 


8.                                       SUCCESSORS.


 

(A)                                  COMPANY’S SUCCESSORS.  THIS AGREEMENT SHALL
BE BINDING UPON ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT AND WHETHER BY
PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS.  FOR ALL PURPOSES
UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE
COMPANY’S BUSINESS AND/OR ASSETS WHICH BECOMES BOUND BY THIS AGREEMENT.

 

(B)                                 EXECUTIVE’S SUCCESSORS.  THIS AGREEMENT AND
ALL RIGHTS OF THE EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE
ENFORCEABLE BY, THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.

 


9.                                       MISCELLANEOUS PROVISIONS.


 

(A)                                  NOTICE.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY
OVERNIGHT COURIER, U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED
AND POSTAGE PREPAID.  IN THE CASE OF THE EXECUTIVE, MAILED NOTICES SHALL BE
ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY COMMUNICATED TO THE
COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE
ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO
THE ATTENTION OF ITS SECRETARY.

 

(B)                                 MODIFICATIONS AND WAIVERS.  NO PROVISION OF
THIS AGREEMENT SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION,
WAIVER OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY
AN AUTHORIZED OFFICER OF THE COMPANY (OTHER THAN THE EXECUTIVE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.

 

(C)                                  WHOLE AGREEMENT.  NO OTHER AGREEMENTS,
REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN) WHICH ARE NOT
EXPRESSLY SET FORTH IN THIS AGREEMENT HAVE BEEN MADE OR ENTERED INTO BY EITHER
PARTY WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  THIS AGREEMENT AND
THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

(D)                                 WITHHOLDING TAXES.  ALL PAYMENTS MADE UNDER
THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION TO REFLECT TAXES OR OTHER CHARGES
REQUIRED TO BE WITHHELD BY LAW.

 

(E)                                  CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA (EXCEPT PROVISIONS GOVERNING THE CHOICE
OF LAW).

 

(F)                                    SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.

 

(G)                                 ARBITRATION.  EACH PARTY AGREES THAT ANY AND
ALL DISPUTES WHICH ARISE OUT OF OR RELATE TO THE EXECUTIVE’S EMPLOYMENT, THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, OR THE TERMS OF THIS AGREEMENT SHALL
BE RESOLVED THROUGH FINAL AND BINDING ARBITRATION.  SUCH ARBITRATION SHALL BE IN
LIEU OF ANY TRIAL BEFORE A JUDGE AND/OR JURY, AND THE EXECUTIVE AND COMPANY
EXPRESSLY WAIVE ALL RIGHTS TO

 

--------------------------------------------------------------------------------


 

HAVE SUCH DISPUTES RESOLVED VIA TRIAL BEFORE A JUDGE AND/OR JURY.  SUCH DISPUTES
SHALL INCLUDE, WITHOUT LIMITATION, CLAIMS FOR BREACH OF CONTRACT OR OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, CLAIMS OF DISCRIMINATION, CLAIMS UNDER
ANY FEDERAL, STATE OR LOCAL LAW OR REGULATION NOW IN EXISTENCE OR HEREINAFTER
ENACTED AND AS AMENDED FROM TIME TO TIME CONCERNING IN ANY WAY THE SUBJECT OF
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ITS TERMINATION.  THE ONLY CLAIMS
NOT COVERED BY THIS AGREEMENT TO ARBITRATE DISPUTES ARE:  (I) CLAIMS FOR
BENEFITS UNDER THE UNEMPLOYMENT INSURANCE BENEFITS; (II) CLAIMS FOR WORKERS’
COMPENSATION BENEFITS UNDER ANY OF THE COMPANY’S WORKERS’ COMPENSATION INSURANCE
POLICY OR FUND; (III) CLAIMS ARISING FROM OR RELATING TO THE NON-COMPETITION
PROVISIONS OF THIS AGREEMENT; AND (IV) CLAIMS CONCERNING THE VALIDITY,
INFRINGEMENT, OWNERSHIP, OR ENFORCEABILITY OF ANY TRADE SECRET, PATENT RIGHT,
COPYRIGHT, TRADEMARK OR ANY OTHER INTELLECTUAL PROPERTY RIGHT, AND ANY CLAIM
PURSUANT TO OR UNDER ANY EXISTING CONFIDENTIAL/PROPRIETARY/TRADE SECRETS
INFORMATION AND INVENTIONS AGREEMENT(S) SUCH AS, BUT NOT LIMITED TO, THE
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.  WITH RESPECT TO SUCH
DISPUTES, THEY SHALL NOT BE SUBJECT TO ARBITRATION; RATHER, THEY WILL BE
RESOLVED PURSUANT TO APPLICABLE LAW.

 

Arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“AAA
Rules”), provided, however, that the arbitrator shall allow the discovery
authorized by California Code of Civil Procedure section 1282, et seq., or any
other discovery required by applicable law in arbitration proceedings,
including, but not limited to, discovery available under the applicable state
and/or federal arbitration statutes.  Also, to the extent that any of the AAA
Rules or anything in this arbitration section conflicts with any arbitration
procedures required by applicable law, the arbitration procedures required by
applicable law shall govern.

 

Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.

 

During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration.  The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract.  If there is a dispute as to whether the Executive or the Company
is the prevailing party in the arbitration, the arbitrator will decide this
issue.

 

The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based.  The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes.  The arbitrator’s award shall
be subject to correction, confirmation, or vacation, as provided by applicable
law setting forth the standard of judicial review of arbitration awards. 
Judgment upon the arbitrator’s award may be entered in any court having
jurisdiction thereof.

 

(H)                                 NO ASSIGNMENT.  THIS AGREEMENT AND ALL
RIGHTS AND OBLIGATIONS OF THE EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE
AND MAY NOT BE TRANSFERRED OR ASSIGNED BY THE EXECUTIVE AT ANY TIME.  THE
COMPANY MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANY ENTITY THAT ASSUMES
THE COMPANY’S OBLIGATIONS HEREUNDER IN CONNECTION WITH ANY SALE OR TRANSFER OF
ALL OR A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS TO SUCH ENTITY.

 

--------------------------------------------------------------------------------


 

(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

Dan Ellis

 

 

 

 

 

  /s/ Dan Ellis

 

 

 

 

 

 

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

  /s/ Thomas M. Prescott

 

 

By: Thomas M. Prescott

 

 

Title: President and CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

(ATTACHED)

 

--------------------------------------------------------------------------------


 

ALIGN TECHNOLOGY, INC.

 

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by ALIGN TECHNOLOGY,
INC. (the “Company”), and the compensation now and hereafter paid to me, I
hereby agree as follows:

 

1.                                      PROPRIETARY INFORMATION.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  “Proprietary Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company, its affiliated entities, customers and suppliers,
including but not limited to information relating to products, processes,
know-how, designs, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, data,
programs, other works of authorship, and plans for research and development. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

 

2.                                      Assignment of Inventions.

 

2.1.                            Proprietary Rights.  The term “Proprietary
Rights” shall mean all trade secret, patent, copyright, mask work and other
intellectual property rights throughout the world.

 

2.2.                            Inventions. The term “Inventions” shall mean all
trade secrets, inventions, mask works, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques.

 

2.3.                            Prior Inventions. I have set forth on Exhibit B
(Previous Inventions) attached hereto a complete list of all Inventions that I
have, alone or jointly with others, made prior to the commencement of my
employment with the Company that I consider to be my property or the property of
third parties and that I wish to have excluded from the scope of this Agreement
(collectively referred to as “Prior Inventions”).  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.4.                            Assignment of Inventions.  Subject to
Section 2.6 and except for those Inventions which I can prove qualify fully
under the provisions of California Labor Code 2870 (as set forth in Exhibit A),
I hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto).  I
will, at the Company’s request, promptly execute a written assignment to the
Company of any such Company Invention, and I will preserve any such Invention as
part of the Proprietary Information of the Company (the “Company Inventions”).

 

2.5.                            Obligation to Keep Company Informed.  I will
promptly and fully disclose in writing to the Company all Inventions during my
employment and for one (1) year after my employment, including any that may be
covered by Section 2870.  I agree to assist in every proper way and to execute
those documents and take such acts as are reasonably requested by the Company to
obtain,

 

--------------------------------------------------------------------------------


 

sustain and from time to time enforce patents, copyrights and other rights and
protections relating to Inventions in the United States or any other country.

 

2.6.                            Government or Third Party.  I also agree to
assign all my right, title and interest in and to any particular Company
Invention to a third party, including without limitation the United States, as
directed by the Company.

 

3.                                      NO CONFLICTING OBLIGATION.  I REPRESENT
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement to keep in confidence
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.

 

4.                                      RETURN OF COMPANY DOCUMENTS.  Upon
termination of my employment with the Company for any reason whatsoever,
voluntarily or involuntarily, and at any earlier time the Company requests, I
will deliver to the person designated by the Company all originals and copies of
all documents and other property of the Company in my possession, under my
control or to which I may have access.  I will not reproduce or appropriate for
my own use, or for the use of others, any property, Proprietary Information or
Company Inventions.

 

5.                                      LEGAL AND EQUITABLE REMEDIES.  Because
my services are personal and unique and because I may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

6.                                      NOTICES.  Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing. 
Such notice shall be deemed given upon personal delivery to the appropriate
address or if sent by certified or registered mail, three (3) days after the
date of mailing.

 

7.                                      EMPLOYMENT.  I agree and understand that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause.

 

GENERAL PROVISIONS.  This Agreement will be governed by and construed according
to the laws of the State of California, as such laws are applied to agreements
entered into and to be performed entirely within California between California
residents.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  This Agreement will be binding upon my heirs, executors, administrators
and other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.  No waiver by the Company of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach.  No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right.  The obligations pursuant to Sections
1 and 2 of this Agreement shall apply to any time during which I was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

13

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

Dated:

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Printed Name)

 

 

 

ACCEPTED AND AGREED TO:

 

ALIGN TECHNOLOGY, INC.

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

Dated:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.                                      Relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company;

 

2.                                      Result from any work performed by you
for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

By:

 

 

 

(PRINTED NAME OF EMPLOYEE)

 

 

 

 

Date:

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

 

 

(PRINTED NAME OF REPRESENTATIVE)

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO:

ALIGN TECHNOLOGY, INC.

 

 

FROM:

 

 

 

DATE:

 

 

 

SUBJECT:

Previous Inventions

 

--------------------------------------------------------------------------------


 

1.                                       Except as listed in Section 2 below,
the following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by ALIGN TECHNOLOGY, INC. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

o                                    No inventions or improvements.

 

o                                    See below:

 

 

 

o                          Additional sheets attached.

 

2.                                       Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o                          Additional sheets attached.

 

2

--------------------------------------------------------------------------------